Citation Nr: 0902900	
Decision Date: 01/28/09    Archive Date: 02/09/09

DOCKET NO.  07-08 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Whether severance of the veteran's disability compensation 
benefits was proper.


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel




INTRODUCTION

The veteran served on active military duty from November 1983 
to July 1985.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Wichita, Kansas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The appeal is remanded to the RO via the Appeals Management 
Center, in Washington, DC.


REMAND

Remand is required in this appeal for issuance of a statement 
of the case (SOC) that addresses the issue of whether 
severance of service connection was proper and for 
development of the veteran's claim for service-connected 
compensation benefits.  

In August 1990, the RO granted service connection for two 
disabilities, based on active service from 1987 to 1989 under 
the name J.S.  In May 2003, the veteran wrote to VA stating 
that his name was actually E.M., that he had active service 
from 1983 to 1985, and that he had subsequently enlisted from 
1987 to 1989 under his cousin's name, J.S.  He stated that he 
now wished to have his service-connected compensation 
benefits paid under his own name, because his cousin's ex-
wife was garnishing child support payments out of his benefit 
payments.  In a subsequent June 2003 letter, the veteran sent 
in a current driver's license for E.M. and a birth 
certificate for E.M.  Later the veteran sent in a VA 
identification (ID) card with the name J.S. and a United 
States Uniformed Services ID card with the name J.S.  The 
pictures on E.M.'s driver's license and J.S.'s VA ID card and 
Uniformed Services ID card appear to be the same person.

In an undated summary of facts, the RO indicated that a 
review of the claims files of J.S. and E.M. had been 
undertaken.  E.M. served from November 1983 to July 1985 and 
was discharged under other than honorable conditions.  J.S. 
served from January 1987 to February 1989 and was discharged 
under honorable conditions for a psychiatric disability.  
That review also indicated that correspondence from VA to 
J.S. and E.M. in 1986 and 1989 went to the same address in 
California.  Additionally, a GED certificate for J.S. was 
contained in E.M.'s claims file.  The RO determined that 
fraud had taken place, but that forfeiture was not an option 
because the fraud occurred after September 1, 1959 and in the 
United States.  See 38 C.F.R. § 3.901(d) (2008) (noting that 
forfeiture based on fraud after September 1, 1959 is only 
possible for foreign claims or where the veteran resides in 
Phillipines).

In a November 2003 letter, the RO notified the veteran that 
it was proposing to terminate his VA benefits based on his 
fraudulent enlistment and receipt of compensation benefits.  
In an August 2004 letter, the RO notified the veteran that it 
had terminated his benefits based on fraudulent enlistment, 
effective March 1, 1989, the date he began receiving 
benefits.  In August 2004, the veteran filed a notice of 
disagreement.  The RO then referred to the case to the VA 
Office of the Inspector General (OIG) for a potential fraud 
investigation.  

In multiple lay statements of record from 2004 through 2006, 
the veteran asserted that he did not enlist under his 
cousin's name, that he made the story up and faked documents 
to avoid paying child support, that he actually had no 
cousin, and that he was having delusions or hallucinations 
when he wrote the letters.  In a January 2007 SOC the RO 
found that the veteran was not entitled to any service-
connected compensation benefits due to his discharge status.  
See 38 C.F.R. § 3.1(d) (2008) (noting that a "veteran" is a 
person who is discharged under conditions other than 
dishonorable).  The SOC also noted that the veteran had 
fraudulently enlisted in 1987.  The veteran filed a 
substantive appeal in February 2007.  In a September 2007 
report of contact, an OIG Investigator indicated that he had 
verified that the veteran had enlisted under his cousin's 
name J.S. in 1987.  He stated that the real J.S. had never 
enlisted in service.  

But the January 2007 SOC did not address the issue of 
severance, to include an analysis of whether clear and 
unmistakable error (CUE) existed in the previous rating 
decision and provision of the CUE regulations.  See 38 C.F.R. 
§ 3.105(a), (d) (2008) (noting that severance of service 
connection is permitted only where VA demonstrates that the 
original grant of service connection was CUE); 38 C.F.R. 
§ 19.29(b) (2008) (noting that an SOC must contain a summary 
of the applicable laws and regulations and a discussion of 
how such laws and regulations affect the determination).  
Moreover, the SOC prematurely addressed whether the veteran 
was entitled to VA benefits under his actual period of 
service, an issue that was not yet the subject of a rating 
decision or a notice of disagreement.  See 38 C.F.R. § 20.200 
(2008) (noting that an appeal is a notice of disagreement, 
SOC, and substantive appeal).  Accordingly, remand is 
required for issuance of a SOC and development of the 
veteran's claim for service-connected compensation benefits.

Accordingly, the case is remanded for the following action:

1.  The RO must undertake appropriate 
development action on the veteran's claim 
for service-connected compensation 
benefits.  

2.  After completing the above action, and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claim regarding the propriety 
of severance of the veteran's service-
connected compensation benefits must be 
readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case must be provided to the veteran and 
his representative.  After the veteran and 
his representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate 
review.

3.  This claim must be afforded 
expeditious treatment.  The law requires 
that all claims that are remanded by the 
Board of Veterans' Appeals or by the 
United States Court of Appeals for 
Veterans Claims for additional development 
or other appropriate action must be 
handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




